Citation Nr: 1313568	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating for service-connected for gastroesophageal reflux disease (GERD) with Barrett's esophagus, rated at 10 percent prior to December 31, 2007.

2.  Entitlement to an initial rating for service-connected for GERD with Barrett's esophagus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and from January 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim of service connection for GERD and assigned a 10 percent rating, effective January 25, 2005.  In a December 2010 rating decision, the RO in St. Louis, Missouri, increased the Veteran's rating for GERD with Barrett's esophagus (a disorder in which the lining of the esophagus is damaged by stomach acid) to 30 percent, effective as of December 31, 2007.

In March 2011, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at his local RO.  A transcript of this hearing is associated with the claims folder.

In May 2012, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  For the appellate period prior to December 30, 2007, the Veteran's GERD with Barrett's esophagus is characterized by dysphagia and material weight loss.

2.  For the appellate period as of December 31, 2007, the Veteran's GERD with Barrett's esophagus is characterized by dysphagia, heartburn, regurgitation, and shoulder pain, as well as choking and gagging when bending forward or downward.

CONCLUSIONS OF LAW

1.  For the appellate period from January 25, 2005, to December 30, 2007, the criteria for an initial 30 percent disability evaluation, and no higher, for GERD with Barrett's esophagus have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.114 Diagnostic Codes (DC) 7399-7346 (2012).

2.  For the appellate period as of December 31, 2007, the criteria for an initial disability rating in excess of 30 percent rating for GERD with Barrett's esophagus have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.114 Diagnostic Codes (DC) 7399-7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This claim arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  

The Board remanded the claim in May 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA sent the Veteran letters requesting that he identify any relevant outstanding treatment records, notified him that he may submit lay statements to VA, and scheduled him for a VA examination which was conducted in August 2012.

The Veteran has been provided with adequate VA examinations in connection with her present claims, including in August 2012, December 2010, October 2008, and March 2008.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Analysis

As an initial matter, the Board notes that a July 2009 Statement of the Case identifies a March 2008 rating decision as the rating action on appeal.  However, pertinent VA treatment records were constructively of record within one year of the May 2005 rating decision that initially granted service connection for GERD with a 10 percent rating.  As such, as noted in the May 2012 Board decision, the May 2005 rating decision did not become final and is the rating action on appeal.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also 38 C.F.R. § 3.156(b).

The Veteran contends in his July 2009 substantive appeal that his GERD warrants more than a 10 percent rating because he has dysphagia, heartburn, regurgitation, and shoulder pain.  He further stated that his "esophagus is straight instead of normal," and he has to use the bathroom within 10 minutes of eating.

At his March 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he has acid reflux into his esophagus that gives him heartburn and causes him to vomit.  See transcript, p. 3.  The Veteran also reported that he is unable to vomit post-surgery.  Id., p. 8.  He reported having a mild case of heartburn which becomes "a real bad case of heartburn" at least three times per week.  Id., p. 8.  He stated that he chokes and gags when bending forward or downward.  Id., pp. 5-6.  He also reported having pain when swallowing.  Id., p. 7.  With respect to employability, the Veteran testified that he works as a truck driver and has decreased his mileage from between 6,000 and 7,000 per week to approximately 4,000 because of his heartburn.  Id., pp. 3-4.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

The RO has evaluated the Veteran's GERD with Barrett's esophagus under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 at 10 percent from January 25, 2005, and at 30 percent as of December 31, 2007.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 60 percent rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (black, tarry feces associated with gastrointestinal hemorrhage) with moderate anemia (a decreased number of red blood cells); or other symptom combinations productive of severe impairment of health.

A 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

A 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation, of less severity.

In March 2005, the Veteran received VA treatment for heartburn.  The VA clinician diagnosed him with GERD.

In May 2006, the Veteran told a treating VA clinician that he had a one-year history of retrosternal burning and dysphagia, and that food gets stuck in his lower esophagus until he drinks water.  The Veteran also reported feeling bloating in his upper abdomen.  He reported having no upper gastrointestinal bleed, and having normal bowel movements.  The VA clinician noted that the Veteran had lost 30 pounds in 3 months, and diagnosed him with Barrett's esophagus and GERD.

VA provided the Veteran with an examination in March 2008.  The Veteran reported having problems with increased burning and food getting caught in his throat.  He also reported a history of a Nissen fundloplication with cholecystectomy (gall bladder removal) in 1993.  The Veteran reported having nausea, difficulty swallowing, esophageal distress, regurgitation, and esophageal dilation.  He denied any heartburn, hematemesis, or melena.  The VA examiner found no signs of significant weight loss or malnutrition.  The examiner diagnosed the Veteran with Barrett's esophagus with dysphagia.  The Veteran reported that he works fulltime and had lost no time from work in the past 12 months.  The Veteran reported that his Barrett's esophagus with dysphagia caused mild and moderate effects on his usual daily activities.

VA provided the Veteran with another examination in October 2008.  The Veteran reported having nausea, vomiting, dysphagia, esophageal distress, heartburn, regurgitation, hematemesis, melena, and esophageal dilation.  The VA examiner diagnosed the Veteran with a hiatal hernia.  The Veteran reported that he works fulltime and had lost less than one week from work in the past 12 months due to his hiatal hernia.  The Veteran further reported that his hiatal hernia causes decreased concentration, lack of stamina, and weakness or fatigue, as well as moderate, severe, and preventative effects on his usual daily activities.

In April 2009, a VA clinician using an endoscope found that the Veteran's esophagus had a large segment of Barrett-like mucosa.

VA provided the Veteran with another examination in December 2010.  The Veteran reported having severe episodes with reflux 3 times in the past year that persisted for 2-3 days without relief.  He also reported that, to avoid reflux, he has to sleep in a recliner and avoid any chores or activities that require bending forward or downward.  The Veteran also reported that he has choked on his own saliva and had bouts of dry heaving in the last few months, and had a single episode of hematemesis since April 2009.  The Veteran stated that he had nausea, vomiting, dysphagia, esophageal distress, heartburn, hematemesis or melena, and esophageal dilation.  The VA examiner found no signs of significant weight loss or malnutrition.  The examiner diagnosed the Veteran with GERD with Barrett's esophagus.  The Veteran reported that he works fulltime and had lost two weeks from work in the past 12 months due to his GERD with Barrett's esophagus.  The Veteran further reported that his GERD with Barrett's esophagus causes increased absenteeism and requires him to prepare food for the road and eat five times a day.  The Veteran also reported that his GERD with Barrett's esophagus causes mild, moderate, severe, and preventative effects on his usual daily activities.

VA provided the Veteran with another examination in August 2012.  The examiner diagnosed the Veteran with GERD, hiatal hernia, and Barrett's esophagus.  The Veteran reported feeling that just about anything he eats gets stuck in his esophagus, requiring him to drink water.  The Veteran reported that he has occasional mild heartburn but no other pain when he remembers to take his medication, and frequent heartburn with some acid reflux when he forgets his medication.  The Veteran also reported that he has not had vomiting for the past 2 to 3 years, but may have occasional gagging with difficulty swallowing.  The Veteran noted that his weight has been stable in the last six years.  The examiner found that the Veteran had dysphagia, heartburn, and reflux.  The examiner found that the Veteran did not have persistently recurrent epigastric distress, infrequent episodes of epigastric distress, regurgitation, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The examiner characterized the severity of the Veteran's dilated esophagus as moderate, and found that he has no hematemesis or melena or anemia of any degree.  The examiner opined that none of the Veteran's esophageal conditions impact his ability to work.  The examiner explained:

Upon review of the veteran's medical records, which are up to date and show good health monitoring, there is no indication of severe impairment of health due to the aggregate impact of the veteran's GI disorders.  Findings at this C&P exam confirm this to be the case.  The veteran's own history provided to me is also negative for severe impairment of health due to his gastrointestinal condition.  There is no evidence of nutritional deficiency or weight loss or anemia or any other severe impact.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that a 30 percent rating for GERD with Barrett's esophagus under 38 C.F.R. § 4.114, DC 7399-7346, is warranted since January 25, 2005.

Although the RO had assigned the Veteran a 30 percent rating as of December 31, 2007, which was ostensibly the date of his new claim for an increased rating, the Board has found that the Veteran's January 2005 claim has remained on appeal because VA treatment records dated within one year of the May 2005 rating decision were constructively in VA's possession.  As such, the May 2005 rating decision did not become final and is the rating action on appeal.  See Bond, 659 F.3d at 1367-8 (Fed. Cir. 2011); see also 38 C.F.R. § 3.156(b).  Therefore, basing the effective date of the Veteran's 30 percent evaluation on his December 31, 2007 "claim" is unwarranted.  Moreover, the May 2006 VA treatment record dated within one year of the issuance of the May 2005 rating decision shows that the Veteran had both dysphagia-a symptom associated with a 30 percent rating-and material weight loss-a symptom associated with a 60 percent rating.  Based on those findings, and attributing the benefit of the doubt to the Veteran, the Board finds that a 30 percent rating is warranted throughout the appellate period.

The Board further finds that a rating in excess of 30 percent is not warranted because the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating.  Although the Veteran told the October 2008 and December 2010 VA examiners that he was experiencing nausea, vomiting, dysphagia, esophageal distress, heartburn, hematemesis or melena, and esophageal dilation, the Board finds that these contentions are outweighed by the absence of any objective findings or treatment thereof, and by the August 2012 VA examiner's contrary findings described in his report.  The Board further finds that the Veteran's minimal lost time from work-including no lost time in the past 12 months in March 2008, less than one week in the past 12 months in October 2008, and two weeks in the past 12 months in December 2010-is inconsistent with the symptoms of a 60 percent rating, as is the August 2012 VA examiner's finding based on a full examination and review of the Veteran's claims file that none of the Veteran's esophageal conditions impact his ability to work.

Additionally, while acknowledging the Veteran's significant weight loss-30 pounds in 3 months, as of May 2006-the Board notes that in August 2012 the VA examiner found that the Veteran's weight had been stable in the last 6 years.  Moreover, the Board finds that significant weight loss, when considered in the absence of hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, does not warrant a 60 percent rating for any portion of the appeal period.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's GERD with Barrett's esophagus, including persistently recurrent epigastric distress with dysphagia.  The rating criteria are therefore adequate to evaluate the GERD with Barrett's esophagus and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's disabilities, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Specifically, although the Veteran reported some decrease in productivity at his March 2011 hearing, he also reported that he lost no time from work in the past 12 months in March 2008, lost less than one week from work in the past 12 months in October 2008, and loss two weeks from work in the past 12 months in December 2010.  Furthermore, the August 2012 VA examiner opined based on a full examination and review of the Veteran's claims file that none of the Veteran's esophageal conditions impact his ability to work.  The Board thus finds that the manifestation of the Veteran's symptoms do not qualify as an exceptional or unusual disability picture.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is gainfully employed and the August 2012 VA examiner opined based on a full examination and review of the Veteran's claims file that none of the Veteran's esophageal conditions impact his ability to work; thus, TDIU is not raised by the record.


ORDER

Effective January 25, 2005, an initial rating of 30 percent, but no higher, for GERD with Barrett's esophagus is granted, subject to the applicable criteria governing the payment of monetary benefits.

A rating in excess of 30 percent for GERD with Barrett's esophagus is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


